Case 7:20-cr-00237 Document 1 Filed on 01/09/20 in TXSD Page 1 of 2

AO 91 (Rev. 02/09) Criminal Complaint

 

United States Dist
UNITED STATES DISTRICT Coun manos ict Cour

 

 

for the
Southern District of Texas , JAN 9 2020
United States of America ) David J. Bradley, Clerk
v —rtQ-
Jorge Alberto RUIZ-Periban ) Case No. V\ AO Ob 2
COB: Mexico )
YOB: 1984 )
Defendant

CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of 01/08/2020 in the county of Hidalgo in the Southern _ District of

Texas , the defendant violated 31 U.S.C. § 5332(a)
, an offense described as follows:

 

(

Whoever, with the intent to evade a currency reporting requirement under section 5316, knowingly conceals more than
$10,000 in currency or other monetary instruments on the person of such individual or in any conveyance, article of
luggage, merchandise, or other container, and transports or transfers or attempts to transport or transfer such currency
or monetary instruments from a place within the United States to a place outside of the United States.

This criminal complaint is based on these facts:
See Attachment "A"

a Continued on the attached sheet.

20 Ppp h ol yf /S/ Laron Smith
° WY

el C206 \ Complainant's signature
fxu3 fx
e oe! gubsrebeel aw bees Laron Smith, HSI Special Agent

beter -
Sworn to mr aohuted by seliable electronic means, swort to Printed name and title
ne (PF

arent eiephonteatly por FERRER, and probable

cause found on:

 

 

 

Date: j Q 70Ll0 Ao
_1fa[2ez ‘loe’s si

ge 's signature

City and state: MicAllen, Texas hlobee U.S. Magistrate Judge

WA Printed name and title
 

 

Case 7:20-cr-00237 Document1 Filed on 01/09/20 in TXSD Page 2 of 2

ATTACHMENT A

This affidavit is intended to establish sufficient probable cause and does not set forth all of my knowledge
~ about this matter.

On January 08, 2020, at approximately 2148 hours, Jorge Alberto RUIZ- Periban (Mexican National) while
driving a vehicle, attempted to exit the United States via the Anzalduas, Texas, Port of Entry (POE).

A Customs and Border Protection Officer (CBPO) stopped the vehicle for an outbound inspection. RUIZ
advised the CBPO he was traveling to Monterrey, Mexico from McAllen, Texas. The CBPO obtained a
negative declaration of currency over $10,000. CBPO proceeded with the inspection of the vehicle and
noticed tampering to the spare tire located under the vehicle.

An examination of the vehicle by CBPO revealed a spare tire containing $570,247.00 in bulk US currency
and another $4,047.00 on RUIZ’s person.

On January 09; 2020, at approximately 0055 hours, Homeland Security Investigations (HSI) Special Agent
(SA) Laron Smith and additional HSI personnel along with a CBPO interviewed RUIZ. Miranda rights
were read to RUIZ in Spanish by CBPO and he advised that he understood but that he wanted to consult
with his lawyer. The interview was concluded at 0101 hours.

Page 1 of 1
